Action to recover the value of professional services rendered to the defendants by the plaintiff, a physician, involving treatment of defendant Dresser, and assistance to defendant Gustafson, a lawyer, as a medical expert in connection with the preparation for trial of an action at law in which defendant Dresser was plaintiff. Judgment modified by reducing the award against the defendant *911Gustafson to $625, with interest, and, as so modified, unanimously affirmed, without costs. We are of opinion that the award as reduced makes consistent the award as against both defendants. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.